Citation Nr: 1443022	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that denied entitlement to a TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for the Veteran's cervical and lumbar spine disabilities, the left knee disability, neurological manifestations of the right upper extremity with carpal tunnel syndrome and radiculopathy, and major depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  He has been granted service connection for sleep apnea; degenerative disc disease of the cervical spine; degenerative disc disease of the lumbar spine; residuals of a left knee injury; tinnitus; migraines; neurological manifestations of the right and left upper extremities with carpal tunnel syndrome and radiculopathy; neurological manifestations of the right lower extremity with radiculopathy and piriformis syndrome; major depression; hypertension; and residuals of an appendectomy, post-operative scarring.  The Veteran's combined schedular rating is 90 percent.  Accordingly, he meets the initial criteria for entitlement to a TDIU.  The question remains as to whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

The Veteran indicated on his claim form, VA Form 21-8940, that he participated in VA's vocational rehabilitation program.  The statement of the case also indicates that the adjudicator reviewed the vocational rehabilitation folder.  Unfortunately, it does not appear that the vocational rehabilitation records have been associated with the Veteran's VBMS or Virtual VA file.  Consequently, a remand is required to obtain the records and associate them with the electronic claims file.

The Board observes that the Veteran had a VA Compensation and Pension examination for each of his service-connected disabilities in February and/or March 2010.  However, VA and private treatment records dated subsequent to the VA Compensation and Pension examinations indicate that some of his service connected conditions, such as his spine disabilities and residuals, knee, and mental health condition have worsened.  Accordingly, on remand, the Veteran should be provided a new VA examination to determine the impact of his service-connected disabilities on employment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's vocational rehabilitation records with the VBMS file.

2. Schedule the Veteran for a VA examination.  Virtual VA and VBMS records must be provided to the examiner and he or she must indicate review of these items in the examination report.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

The examiner should provide a complete description of the effects of the service-connected sleep apnea, degenerative disc disease of the cervical and lumbar spine; residuals of a left knee; tinnitus; migraines; neurological manifestations of the bilateral upper extremities with carpal tunnel syndrome and radiculopathy; neurological manifestations of the right lower extremity with radiculopathy and piriformis syndrome; major depression; hypertension; and residuals of an appendectomy, post-operative scarring on the Veteran's ordinary activity including employment since September 29, 2009.

The VA examiner must address the extent of functional and industrial impairment since September 29, 2009 due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes, for example, standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The mental health examiner is asked to address the gradual decrease in GAF scores during the pendency of the claim as well as the private mental status examination from J.R.A., dated January 2012, and if possible, indicate whether, in light of the Veteran's service-connected physical and mental disabilities, he has been unable to perform sedentary employment since September 29, 2009.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, readjudicate the Veteran's claim for a TDIU, to include consideration of whether a TDIU on an extraschedular basis is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



